UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file No. 333-90738 BIOMODA, INC. (Exact name of registrant as specified in its charter) New Mexico 85-0392345 (State of incorporation) (IRS Employer Identification No.) 609 Broadway NE #215, Albuquerque, New Mexico87102 (Address of principal executive offices including zip code) Registrant's telephone number:(505) 821-0875 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes o No x The number of issuer’s shares of Common Stock outstanding as of August 18, 2011, was 125,772,696. Table of Contents TABLE OF CONTENTS PART I. Financial Information Page Item 1. Financial Statements (Unaudited) 3 Item 2. Management's Discussion and Analysis of Financial Conditionand Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II. Other Information Item 1. Legal Proceedings 32 Item 2. Changes In Securities 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5.Other Information 32 Item 6.Exhibits 32 Signatures 33 Table of Contents PART I: FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (UNAUDITED) Forward-Looking Statements This Form 10-Q contains forward-looking statements about the business, financial condition and prospects of the Company that reflect assumptions made by management and management's beliefs based on information currently available to it. We can give no assurance that the expectations indicated by such forward-looking statements will be realized. If any of management's assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, our actual results may differ materially from those indicated by the forward-looking statements. The key factors that are not within our control and that may have a direct bearing on operating results include, but are not limited to, the acceptance by customers of our products, our ability to develop new products cost-effectively, our ability to raise capital in the future, the development by competitors of products using improved or alternative technology, the retention of key employees and general economic conditions. There may be other risks and circumstances that management is unable to predict. When used in this Form 10-Q, words such as "believes," "expects," "intends," "plans," "anticipates," "estimates" and similar expressions are intended to identify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. All forward-looking statements are intended to be covered by the safe harbor created by Section 21E of the Securities Exchange Act of 1934. 3 Table of Contents BIOMODA, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET FOR THE PERIOD FROM JANUARY 3, 1990 (INCEPTION) TO June 30, 2011 June 30, December 31, ASSETS CURRENT ASSETS Cash $ $ Other Receivable - Prepaid Expenses Deferred Charges Total Current Assets Deferred Charges Fixed Assets, net of accumulated depreciation of $18,310 and $17,459 Patents and Trademarks, net of accumulated amortization of $337,666 and $330,163 Total Assets $ $ LIABILITIES & STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts Payable $ $ Accrued Liabilities Advances from Stockholders Short-term Debt Convertible Debt (net of discount of $10,549 and $390,058) Total Current Liabilities LONG-TERM LIABILITIES Note Payable Derivative liabilities - warrant instruments Derivative liabilities - Option Instruments Derivative liabilities - Note Conversion Features Total Liabilities Commitments and Contingencies - - STOCKHOLDERS' DEFICIT Class A Redeemable Preferred Stock; no par value; 2,000,000 shares authorized; cumulative and convertible; liquidation and redemption values of $1.50 and $1.80 per share, respectively; no shares issued or outstanding - - Undesignated Preferred Stock; 2,000,000 shares authorized; noshares issued and outstanding - - Common Stock, no par value, 150,000,000 share authorized; 116,357,418 and 92,936,886 issued and 115,965,843 and 92,545,311 outstanding, respectively Treasury stock, at cost, 391,575 shares ) ) Deficit accumulated during development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents BIOMODA, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS FOR THE PERIOD FROM JANUARY 3, 1990 (INCEPTION) TO June 30, 2011 (UNAUDITED) For the Three Months Ended June 30, For the six Months Ended June 30, January 3, 1990 (Inception) to June 30, 2011 Revenue $
